DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed January 22, 2021 have been fully considered and they are persuasive.
Claims 1-15 are currently pending. Claims 1, 6, and 11 were amended.

Re: Double Patenting
The nonstatutory double patenting rejection of claims 1-15 over claims 2, 10, and 13 of US Patent No. 10,348,712 in view of US 2011/0222102 or US 2015/0046987 has been withdrawn in light of the amendments. 

Re: Claim Rejection under 35 U.S.C. § 103
Applicant argues on pg. 9 of the REMARKS that Ito is directed to authentication to the MFP locally and not external to the MFP. After further review of Ito, the Examiner agrees with the Applicant’s arguments in light of the amendments. Specifically, the amendments further define the roles of the “service providing system” and the “external service”. 
The PC 120 is representative of the claimed “apparatus” (see Fig. 4 of Ito). The PC 120 operates with a web browser 411 to operate with the MFP 110 remotely. According to [Ito, ¶46], there are two possible login contexts: local and remote. Local login is performed via a web browser 403 of the MFP and remote login is done via the web browser 411 of the PC, wherein the PC is considered “external” to the MFP. However, the remote login appears to be 
Therefore, the 35 U.S.C. § 103 rejection of Ito and Kanno is withdrawn

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,348,712. Claim 2 (dependent on claim 1) of the conflicting patent anticipates claim 1 of the current application. Claim 2 of the conflicting patent also anticipates the body of the claims of 6 (an authentication system) and 11 (an authentication method). While current claims 6 and 11 are of different scopes from claim 2 of the conflicting patent, they are not patentably indistinct as they contain the subject matter in all the claims are similar. 
For example, see the comparison table below:
Current application (16/421,672)
Conflicting patent (10,348,712)

1. An apparatus for coupling through a network to an external authentication system to use of an external service and to a service providing system to provide a service through authentication performed by the external authentication system, the apparatus comprising: 
at least one processor, configured to perform web browsing; and a memory;
at least one processor, configured to perform web browsing; and a memory;
wherein the at least one processor is configured to perform the web browsing to transmit authentication credentials to the external authentication system, usable for the authentication performed by the external authentication system in response to an input of the authentication credentials,
wherein the at least one processor is configured to perform the web browsing to transmit to the external authentication system authentication credentials, usable for the authentication performed by the external authentication system in response to an input of the authentication credentials,
to request the authentication to be performed by the external authentication system, 
to request the authentication to be performed by the external authentication system, acquire from the external authentication system a first authentication information, indicating authentication of the authentication credentials by the external 

(from claim 2) cause display of a screen including a selection screen, on a display, permitting a user to select log out of the external service
transmit the request to end use of the external service, based on the log out screen acquired from the service providing system,
(from claim 2) further configured to transmit a logout request to the external service in accordance with an operation for selecting logging out of the external service on the selection screen, to receive a response to the logout request

cause the memory to store the second authentication information, transmit a request to end the use of the external service, receive a response to the request from the external service, cause the memory to delete the first authentication 

send the second authentication information to acquire a service screen from the service providing system, subsequent to the request for ending the use of external service being transmitted;
and cause, in response to acquiring the service screen, display of the service screen on a display.
and cause, in response to acquiring the service screen, display of the service screen on a display.


Allowable Subject Matter
Claims 2-5, 7-10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-15, as currently presented, contain allowable subject matter. Claims 1-15 would be allowed pending resolution of any issues discussed in this Office Action. The most relevant prior arts were those used in the withdrawn 103 rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3-17-2021